Per Curiam.

In these proceedings brought pursuant to section 5 of article III of the Constitution to review the several plans of the legislative reapportionment enacted at the December, 1964 special session of the Legislature, the Supreme Court, New York County, after concluding that all four plans there presented were invalid, retained jurisdiction (45 Mise 2d 616). We affirmed the order made therein (Matter of Orans, 15 N Y 2d 339). Later, upon the petition of the Speaker of the Assembly and the then President Pro Tern of the Senate, an order to show cause was made returnable at a Special Term of the Supreme Court on July 21, 1965 which resulted in an order permitting these officers of the Legislature to intervene and granting their application to have the court reapportion the State into Senate and Assembly districts for the November, 1966 election (47 Misc 2d 493). The present appeal from the order of the Appel*110late Division (24 A D 2d 217) affirming the determination of Special Term is here upon a certified question.
By our order dated February 23, 1966 (17 N Y 2d 601) we modified the order beloiv to the extent of appointing a Judicial Commission to prepare and submit for our consideration a complete and valid plan of legislative reapportionment. The commission consisted of the following eminent citizens: Orison S. Harden, Chairman; and Bruce Bromley, Charles W. Froessel, Robert B. Brady and Edwin F. Jaeclde, members, to whom the court and the People of this State are now indebted for a distinguished public service. In accordance with our direction the Judicial Commission filed its report and submitted on March 14, 1966 -a detailed plan reapportioning the State into 57 Senate Districts and 150 Assembly Districts. "We have examined the plan (now available for public inspection at the office of the Clerk of this court), found it to be complete and valid under the Constitution of the United States and the Constitution of the State of Now York and we hereby promulgate and establish it to govern the election of Senators and Assemblymen at the November, 1966 election and thereafter until validly superseded, and also the election of the district delegates to be chosen at the 1966 election for the 1967 Constitutional Convention as we interpret the State Constitution in the light of the particular situation now existing.
In our order herein we are including a provision permitting any party to this proceeding to apply to this court in writing on or before March 29, 1966 for modification of the plan in other than technical respects. Included also in the order will be provision for applications to this court, not limited as to date, by any citizen or governmental body affected, for any appropriate relief from technical defects in description or other inadvertences in the plan.
Chief Judge Desmond and Judges Fuld, Van Voorhis, Burke, Scíledpi, Bergan and Keating concur.
Order modified in accordance with the opinion herein and, as so modified, affirmed. Question certified not answered in view of the final disposition made herein.